Title: To James Madison from John Gavino, 21 May 1803
From: Gavino, John
To: Madison, James


					
						No. 121
						Sir
						Gibraltar 21st: May 1803
					
					Not having been honord with any of yours, I crave refference to my last dispatch No. 120 under 5h: Inst.  Since then have heard nothing of Commodor Morris or our frigates.
					I herewith Inclose you a dispatch from Consul Simpson of Tanger, & Copy of one recieved from Consul OBrion of Algier dated 20h: Ulto. to which please be referrd.
					I have a letter from Sir Peter Wyk the Swedish Consul at Tanger, who has returnd from seeing the Emperour, & tells me his mission has ended to his entire satisfaction.  I have the honor to be with respect, Sir Your most obedient & most he: Servt.
					
						John Gavino
					
					
						A french three Dutch Ships, a frigate and Corvet with five Transports lately passd hence from the East.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
